DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The title of the invention “NONAQUEOUS ELECTROLYTE SECONDARY BATTERY” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims, although within the scope of the currently titled invention, are specifically directed towards a porous particle within a layered lithium composite oxide, for benefit as a positive electrode active substance. The title of the invention should align closer with the specific nature of the claimed battery features.
3.	The Applicant Remarks, received on 7/10/20, communicate that “a substitute abstract is provided.” Applicant has submitted two Abstract documents, both with a receipt date of 7/10/20, titled “Abstract of the Disclosure” and “Abstract,” providing an unclear designation on which Abstract is intended to be the Substitute. Examiner requests the Applicant re-submit the Abstract that is intended to be the Substitute Abstract. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 1-3 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims;
The nature of the invention; 
The state of the prior art; 
The level of one of ordinary skill; 
The level of predictability in the art; 
The amount of direction provided by the inventor; 
The existence of working examples; and 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 

The broadest reasonable interpretation of Claims 1-3 entail a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle. The porous particle possesses specific properties such as quantities of voids, void ratio, opening diameter of at least one void, and a lithium tungstate coating on the particle. The instant specification does not provide direction on how to produce a lithium composite oxide containing a porous particle with all of the claimed characteristics. 
At the time of filing for the present invention, the state of the art was such that a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle, had been known in the art. Additionally, porous particles with more than one void had been observed, and void ratios had been recorded. At the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the porous particle’s void opening diameter as an attribute of the particle that was created with intention. For closest prior art, see Aida et al (WO 2017/073238 A1 wherein US 2019/0036112 A1 is the English equivalent). Accordingly, the Applicant of the instant case would find it necessary in their specification to disclose not only the finding of voids and measuring the void opening diameter, but also disclose the significance of an opening diameter of at least 100 nm, and how a person of ordinary skill in the art would obtain a void opening diameter of the specified size for a porous particle.
Although the instant specification is silent to the purpose of the void opening diameter be a specified value of at least 100 nm, the instant specification does disclose, “in particular, the pore structure of the porous particles can be controlled by adjusting the conditions for producing a metal hydroxide that is a precursor of the lithium composite oxide by a crystallization method” ([0021]). With this statement, Applicant acknowledges there may be more than one variable condition to creating a single void or multiple voids having a diameter of at least 100 nm, but those aforementioned conditions are only further detailed in the experimental example section of the specification, lacking critical detail to understand the invention.
The instant specification discloses a total of 19 examples (14 Examples, 5 Comparative Examples [0039, 0041-0045]) of the porous particle, and represents the experimental results in Tables 1-3 ([0048-0050]). Each Table includes “openings with an opening diameter of at least 100 nm” as a measured property of each example, wherein the particle property is represented with a “present” or “absent” designation. By choosing to represent the data in a binary expression, an “absent” description implies an opening diameter range from 0 nm to 99.99 nm. Similarly, the “present” designation does not enable a person of ordinary skill in the art to know whether the variables in the example were effective at producing a void with an opening diameter just fulfilling the 100 nm or more requirement, or if the diameter is a measurement much greater. The data in the disclosed tables do not offer any information pertinent to understanding how to influence the void opening diameter. Although Table 3 does list the average opening diameter of voids, the data provided is not sufficient to deduce which of the conditions of creating the particle need to be altered. Additionally, none of the descriptions of the examples quantitatively describe the resulting opening diameter(s) achieved.
Regarding the descriptions of the examples, the specification discloses that for two sets of examples (Comparative Example 2 and Examples 2 to 7, as well as Examples 8-14), positive electrode active materials having different porous structures were obtained by changing the porous structure of the precursor particles “by varying the rate of addition of the starting material aqueous solution, the pH, the stirring rate, and the reaction time during production of the precursor particles” ([0042, 0045]). The specification does not provide a working example that establishes a baseline value for addition rate, pH, stirring rate, or reaction time before it is varied in other examples. Without establishing the baseline values, and without disclosing a more specific description of how the condition is “varied,” (e.g. increased or decreased by a certain value, removed, etc.) there is an undue amount of experimentation required to understand the necessary conditions to produce a particle with the claimed void opening diameter of the particles.
Thus, the disclosed examples in the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims, and Claims 1-3 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the following elements:
Element A:
each of the porous particles has at least two voids each of which has a percentage of void area with
      respect to an area occupied by each of the particles in a cross-sectional view thereof of at least 1%,

Element B:
each of the porous particles has a void that connects an interior of each of the particles to a surface
      thereof and that has an opening, 
the opening has an opening diameter of at least 100nm,

Further clarification is needed on the relationship, if any, between Element A and Element B. It is unclear if the Applicant intended to claim Element B, described as “a void” with certain characteristics, as one of the “at least two voids” comprising Element A, therefore placing a further limitation upon the voids in Element A. It is also possible to interpret the claim language to read Element B is a single void within the particle, limited only by its description in Element B, independent of Element A and the limitations of Element A. Examiner requests clarification of an independent or dependent relationship of Element B to Element A to remedy the 112(b) rejection.
Claim 3 recites the limitation "the granular coating" in the second line.  There is insufficient antecedent basis for this limitation in the claim. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest due to their applicability to the instant claims are two sources: Aida et al (US Patent Publication 20190036112A) and Sumitomo (JP Application 2018-095505), which are both listed on the Information Disclosure Statement by Applicant, submitted on 5/3/22, as US Patent Application Publication #1 and Foreign Patent Document #1, respectively.
Aida discloses a non-aqueous electrolyte secondary battery (Aida, [0097]), comprising a positive electrode ([0098-0099]), a negative electrode ([0100-0101]) and a non-aqueous electrolyte ([0103-0104]), wherein the positive electrode includes a positive electrode active material layer ([0022-0028], Fig. 1), the positive electrode active material layer contains a lithium composite oxide having a layered structure as a positive electrode active material ([0121]), the lithium composite oxide is in a form of porous particles ([0026]), and the porous particle is provided with a coating that contains lithium tungstate ([0049-0050]). Aida also discloses creating such a particle with a 35% void ratio ([0120]).
Sumitomo also discloses a porous particle as a positive electrode active material, wherein the porous particle comprises a coating that includes tungsten (Sumitomo, [0028]), a plurality of voids dispersed within the secondary particle ([0029]) producing a void ratio greater than 1% ([Fig. 2]), and a preference for average void opening diameter ([0030]). Examiner notes that the void opening diameter does not appear to be the focal point of the claimed invention in the Sumitomo application, and thus the experiments ([0224-0264]) are not especially detailed in achieving a targeted void opening diameter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571) 272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY C BOUCHARD/Examiner, Art Unit 4162                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721